Mangano, J. P.,
dissents and votes to affirm the order, with the following memorandum: The majority holds that since the testimony of the nonparty witnesses in question was characterized by plaintiff as “critical”, and since defendant’s attorney claimed that he must depose these witnesses in order adequately to prepare for trial, defendant demonstrated “adequate special circumstances” to justify the examination of these witnesses before trial under CPLR 3101 (subd [a], par [4]). The convergence of these two factors, i.e., the “critical” nature of the evidence and its necessity for trial preparation by opposing counsel, appears to be the point upon which the majority’s decision turns. It is this convergence that is viewed as “adequate special circumstances” under the statute, so as to justify deposing the nonparty witnesses. I must observe, however, that the testimony of any nonparty witness which is deemed necessary and material to a party’s case will be deemed “critical” evidence. Moreover, any competent attorney, who is aware of the intended production of a witness at trial, will easily be able to state, in all good faith, that in order to adequately prepare his case, he must examine that witness before trial. This assertion and the characterization of the evidence sought as “critical”, without more, can hardly satisfy the statutory requirement of “adequate special circumstances”. (Cf. Kelly v Shafiroff, 80 AD2d 601, wherein defendant-appellant sought to depose plaintiff-respondent’s wife, obviously a potentially hostile witness.) In Cirale v 80 Pine St. Corp. (35 NY2d 113, 116), the Court of Appeals recognized the mandate of full disclosure contained in CPLR 3101, but pointed out the limiting *638provisions of 3101 (subd [a], par [4]). Pursuant to that provision, the court found that respondents in Cirale had not shown “adequate special circumstances” in order to discover information and documents in the possession of a nonparty, since they had only shown that the information and documents sought were “ ‘material and necessary to the proof of [their] case’ ” (p 116; emphasis in original). The court concluded (p 117): “Although this allegation may have some bearing on the issue whether the information sought is ‘material and necessary’ to the prosecution of the action, it certainly does not satisfy the additional requirement of the statute that ‘adequate special circumstances’ be shown. Nor is the bare assertion of special circumstances sufficient; there must be specific support for the claim. It may very well be that the respondents, after conducting their investigation, may not be able to obtain sufficient independent evidence of the facts and circumstances leading to the [incident under litigation] in order to establish their claim *** That, of course, could be a circumstance for the court to consider in passing on a new application for discovery and inspection” (emphasis supplied). In the instant case, there is no specific support for defendant’s claim of special circumstances, but merely a bare assertion of same, based on defense counsel’s conclusion that he needs what has been labeled “critical” evidence. Under the holding in Cirale (supra), this is not enough to compel disclosure under CPLR 3101 (subd [a], par [4]). Accordingly, I dissent and vote to affirm.